Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment to Application no. 17/228,582 filed on 12/22/21. 
Allowable Subject Matter
3.	Claims 1 – 9, 11 – 16, 18 - 20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
As per claim 1, Closest prior art(s) (See PTO-892) teaches An access point device configured to perform a two-factor authentication prior to granting access to a secure area, comprising: 
memory comprising a set of instructions; and 
at least one processor, wherein 
the set of instructions and the at least one processor are configured to perform facial recognition on a person proximate to the access point device, and 
perform wireless handshake with a mobile device associated with the person, prior to granting or denying entry to the secure area.
However, does not specifically teach and/or suggest when the access point device is a handshake initiator, the set of instructions and the at least one processor are configured to connect with the mobile device and receive a timestamp and a cryptographic signature from the mobile device.
It would have not been obvious to one of the ordinary skilled in the art at the time of filing to teach and/or suggest above mentioned limitation(s) alone and/or in combination with any other reference(s). 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As per claim 16, same reasons apply.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632